Title: From George Washington to Burwell Bassett, 23 May 1785
From: Washington, George
To: Bassett, Burwell



Dear Sir,
Mount Vernon 23d May 1785

It would have given me much pleasure to have seen you at Richmond; and it was part of my original plan to have spent a few days with you at Eltham whilst I was in the lower parts of the Country; but an intervention of circumstances not only put it out of my power to do the latter, but would have stopped my journey to Richmond altogether had not the meeting, the time, and the place been of my own appointing. I left company at home when I went away who proposed to wait my return—among whom a Mr Pine, an Artist of eminence, came all the way from Philadelphia on purpose for some materials for an historical painting which he is about, and for which he was obliged to stay till I got back; which I did, after an absence of eight days only.
My Nephew Geo. Auge Washington is just returned from his peregrination—apparently much amended in his health, but not quite free from the disorder in his Side. I have understood that his addresses to Fanny were made with your consent—& I now learn that he is desirous, and she is willing, to fulfil the

engagement they have entered into; and that they are applying to you for permission to do so.
It has ever been a maxim with me, through life, neither to promote, nor to prevent a matrimonial connection, unless there should be something, indispensably requiring interference in the latter. I have always considered Marriage as the most interesting event of ones life. The foundation of happiness or misery. To be instrumental therefore in bringing two people together who are indifferent to each other, & may soon become objects of disgust, or to prevent a union which is prompted by the affections of the mind, is what I never could reconcile with reason, & therefore neither directly, nor indirectly have I ever said a syllable to Fanny, or George, upon the Subject of their intended connection: but as their attachment to each other seems of early growth, warm, & lasting, it bids fair for happiness. If therefore you have no objec⟨tion,⟩ I think, the sooner it is consummated the better.
I have just now informed them both (the former through Mrs Washington) that it is my wish they should live at Mount Vernon.
It is unnecessary I hope to say how happy we should be to see you, her Brothers, & any of her friends—who can make it convenient, and are disposed—at this place, on this occasion. All here join in best wishes for you, and with very sincere esteem and regard I am—Dear Sir Yr Affecte friend and Obedt Hble Servant

Go: Washington

